Title: From George Washington to George William Fairfax, 25 June 1786
From: Washington, George
To: Fairfax, George William



dear Sir,
Mount Vernon June 25th 1786

Since I had the honor of writing to you in November last, I have been favoured with your letters of the 23d of June in the last, and 23d of Jany in the present year. The first was handed to me by Doctr Baynham, and the other by Mr James Bloxham.
Your conjectures respecting the fate of our letters, are, I am persuaded, too well founded. Such frequent miscarriages would not have resulted from negligence alone—but why after the prying eye of curiosity, or the malignant hope of trapanning an individual, or making useful discoveries were disappointed, the letters should not have been permitted to proceed to their address, is not easy to be conceived. Being well apprized of the delicacy of your situation I have studiously avoided every expression in all my letters which might, if known, have involved you in the smallest difficulty or embarrassment. It is wantonly unfeeling therefore to destroy, as well as to have inspected, such as were founded in friendship and so contained occurrences which related to the parties only, for their bases. In future I will always place my letters to you, under cover to Mr Athawes.
In a former letter I informed you, that Mr Pine’s reception in this Country had been favourable; and indicative of a plentiful

harvest in the line of his profession. Consequent of your good report of this Gentleman, I furnished him with letters to many of the first characters in Philadelphia & Annapolis; & have every reason to believe that his success will not fall short of his expectations if it is not injured by any act of his own—against which his prudence will, no doubt, secure him.
Though envy is not among the ingredients which compose my constitution, yet the picture you have drawn of your present habitation & mode of living, is enough to create strong desires in me to be a participator of the tranquillity and rural amusements you have described. I am gliding into the latter as fast as I can, being determined to make the remainder of my life easy let the world, or the concerns of it, go as they may; & I am not a little obliged to you, my good Sir, for the assurance of contributing to this by procuring me a Buck & Doe of the best English Deer; but if you have not already encountered this trouble I would now wish to relieve you from it, as Mr Ogle of Maryland has been so obliging as to present me Six fawns from his Park of English Deer at Bell-Air. Of the forest Deer of this Country I have also procured six, two bucks & four Does—with these & tolerable care, I shall soon stock my small Paddock. In this release, I do not mean to acquit my good friend Mrs Fairfax of the offer she has made me. I will receive with great pleasure & gratitude the seeds of any Trees or shrubs which are not natives of this Country but reconcileable with the climate of it, that she may be so obliging as to send me; and while my attentions are bestowed on the nurture of them, it would, if any thing was necessary to do it, remind me of the happy moments I have spent in conversations on this and other subjects with that Lady at Belvoir.
My Friend in New England having, since the date of my letters to you, in November, engaged a young Gentlemn for me of decent appearance & respectable family as a tutor for the two little Custis’s (who live with me), I have to pray that the trouble I was about to give you on this occasion may cease, and that the letter which I put under your cover for a Mr Chapman, may be burnt.
I have now, my dear sir, to beg you to accept my particular thanks for the early attention which you paid to my request respecting a Farmer; and for directing Mr Bloxham to offer himself

to me before he should engage with any other. The character given of him by Mr Peacy is full & ample, & his appearance and conversation being much in his favour, I have agreed to give him Sixty Guineas pr Ann. for his services, & find him and family in Provisions, a house to live in, a garden to work, and two Cows to furnish them with Milk. In consequence thereof he proposes to write for his wife and children to come to him. With his assistance & advice I shall be able to dispense with a Steward. I have now taken the management of my Farms into my own hands, and shall find employment & amusement if not profit, in conducting the business of them myself.
The Postscript to your letter of the 23d of Jany has given me pain, It would seem from the tenor of it as if you conceived I was not well pleased at your giving Mr Thos Corbin a letter of introduction to me; be assured my dear sir, nothing was ever further from me than to express such a sentiment. My intention, however incautiously it was communicated, was only to inform you that his brother Dick had determined to play nothing short of the whole game, & therefore was resolved to be as early with his narrative in this Country as Tom could be. And now, whilst I am upon this subject, let me once for all entreat you not to be so scrupulous, or backward in your introductions, for I can assure you with much truth that every occasion which affords the means of hearing from you & Mrs Fairfax will give pleasure in this family; & no person who shall bear your passport will be an unwelcome guest in it. So many come hither without proper introductions that it is a real satisfaction when I am able to discriminate. This will be the case when Mr Ansly, or any other shall present a letter from you to me—No inconvenience can arise from these things—my manner of living is plain and I do not mean to be put out of it—A glass of wine and a bit of mutton is always ready—such as will be content to partake of it are welcome—those who look for more will be disappointed, but no change will be effected by it.
In every wish that can contribute to the happiness and pleasure of yourself & Lady Mrs Washington joins me—and with sincere regard and Affection I am—My dear Sir Yr Most Obedt Hble Sert

Go: Washington

